Deen, Judge.
The dismissal of a counterclaim is not such a judgment as under Code Ann. § 6-701 (al) leaves the cause no longer pending in the trial court. Absent a certificate of immediate review, the appeal is premature. O’Kelley v. Evans, 223 Ga. 512 (156 SE2d 450); Cook v. Peeples, 227 Ga. 473 (181 SE2d 375); Conte Enterprises, Inc. v. Romax Construction Co., 128 Ga. App. 121 (195 SE2d 798); Williams v. Horn, 124 Ga. App. 485 (184 SE2d 198).

Appeal dismissed.


Eberhardt, P. J., and Stolz, J., concur.